Citation Nr: 0709580	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.  

3.  Entitlement to service connection for a gastrointestinal 
disability, claimed as gastroesophageal reflux disease and/or 
irritable bowel syndrome, to include as secondary to PTSD.  

4.  Entitlement to service connection for a heart disability, 
to include as secondary to PTSD.    


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD, 
hypertension, and a gastrointestinal disability.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

This appeal also arises from an August 2005 rating decision 
which denied the veteran service connection for a heart 
disability.  The veteran also subsequently initiated and 
perfected an appeal of this determination, and it was merged 
into his prior pending appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  In the present case, the 
veteran alleges that he witnessed a B-52 bomber explode while 
serving at Tapao Air Force Base in Thailand, and he was 
involved in the clean-up of the debris, including unexploded 
munitions.  He also alleges that the air base came under 
rocket attack during the same time period, between late 1968 
and early 1969.  Service personnel records confirm the 
veteran served at Tapao between 1968-69, and thus his claimed 
stressors are plausible.  No attempt has yet been made by VA 
to verify these stressor incidents.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  This 
duty includes obtaining relevant records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005).  
Therefore, the RO must contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) in order to verify 
the veteran's claimed stressors.  

Second, the Board notes the veteran stated in October 2004 
that he is receiving Social Security Disability benefits.  
Medical records related to his Social Security claim have not 
yet been obtained and associated with the claims folder.  
VA's duty to assist includes an obligation to obtain Social 
Security Administration (SSA) records when they may be 
relevant and VA has actual notice that the veteran is seeking 
or has sought SSA benefits.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Finally, as the veteran has asserted his hypertension, heart 
disorder, and gastrointestinal disabilities result from his 
PTSD, these issues are inextricably intertwined with an issue 
being remanded by the Board.  Hence, these issues must be 
deferred pending resolution of his service connection claim 
for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to verify the 
veteran's claimed stressor by contacting 
U. S. Army and Joint Services Records 
Research Center (JSRRC) at Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802.  JSRRC should 
be asked to specifically confirm or deny a 
B-52 crash and/or an enemy attack in or 
around the Tapao Air Force Base in 
Thailand between November 1968 and 
February 1969.  Following receipt of any 
report from JSRRC and the completion of 
any additional development warranted or 
suggested by that office, the AMC must 
prepare a report detailing the nature of 
any in-service stressful event verified by 
JSRRC or other credible evidence.  This 
report is to be added to the claims 
folder.  If JSRRC is unable to verify any 
claimed stressor event, this fact should 
be noted for the record.  

2.  The AMC should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Disability 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  

3.  If a stressor event is confirmed by 
the JSRRC, the veteran should be scheduled 
for a VA psychiatric examination in order 
to determine the existence and etiology of 
any current psychiatric disability, to 
include PTSD.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any tests considered 
necessary by the examiner.  After fully 
reviewing the record and examining the 
veteran, the examiner should note whether 
the veteran currently has any psychiatric 
disabilities, to include PTSD.  If so, for 
PTSD or any psychiatric disability noted, 
the examiner should also state whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability began during military 
service, or is otherwise related to any 
verified in-service stressor.  The Board 
notes that only the veteran's confirmed 
stressor(s) may be considered by VA in 
determining if PTSD is present.  The 
medical basis for all opinions expressed 
should also be given.  

4.  After completion of the above, the VA 
should readjudicate the veteran's claims 
of service connection for PTSD, a 
gastrointestinal disability, hypertension, 
and a heart disorder in light of any 
additional evidence added to the record.  
If any of the determinations remain 
unfavorable in any way, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




